I do not agree with the application of the so-called "tender years doctrine" to child custody cases. In fact, I agree with the comments of Judge Young which are contained in his dissent in Berry v. Berry (Mar. 12, 1990), Clermont CA88-11-081, unreported, 1990 WL 25703. Furthermore, as I am unable to *Page 348 
find that there is an abuse of discretion in the award of custody to appellee, the mere fact that it seems more logical to award custody to appellant does not justify reversal of the decision of the trial court.